Citation Nr: 1039539	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis, claimed as 
hepatitis C.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from 
February 1966 to August 1968, to include service in the Republic 
of Vietnam from September 1966 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied claims of service connection for PTSD, hepatitis C, 
bilateral hearing loss, asthma and skin rash.  While the Veteran 
initiated appeals with regard to all of these issues, he actually 
perfected his appeals on claims of service connection for PTSD, 
hepatitis C, and bilateral hearing loss only.  

The Veteran testified at a June 2010 hearing held before the 
undersigned at the RO; a transcript has been incorporated into 
the record.

The Board has recharacterized the Veteran's psychiatric claim to 
comply with current case law.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Remand is required to comply with VA's duty to assist the Veteran 
in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

I.  PTSD

The Veteran has a current diagnosis of PTSD, as well as 
depression and panic disorder with agoraphobia.  Service 
connection for PTSD was denied based on a finding that there was 
no verified stressor event to support the diagnosis.  The Veteran 
had alleged being present in an ammunition dump, in a combat 
zone, and was afraid he would be attacked during nearby 
firefights.  The RO certified that the allegation was too 
indefinite to allow any meaningful inquiry.

Since that determination, at the June 2010 hearing, the Veteran 
has made additional stressor allegations.  He stated that between 
March and May 1967, a service member possibly named "Brown" was 
killed or very seriously injured when a pallet of mortar rounds 
fell on him in the ammunition dump.  Enough detail has been 
provided, including names, dates, locations, and units involved, 
to permit inquiry of the Joint Services Records Research Center 
(JSRRC).  Additionally, the Veteran alleged that he identified 
the body of a friend, Rudy Zender/Zander/Xander, at William 
Beaumont Army Hospital in fall 1967, and accompanied the body 
home as an official part of the burial detail.  Again, sufficient 
information has been provided to inquire regarding the death, and 
official records should exist regarding travel orders for the 
burial detail.

Further, recent changes to the regulations governing stressor 
determinations, effective July 13, 2010, impact the Veteran's 
claim.  New regulations provide that where a claimed stressor is 
related to a fear of hostile military activity, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  The Veteran's reports of attacks near the 
ammunition dump where he worked, and his fears of attack, may be 
sufficient stressors.  38 C.F.R. § 3.304(f)(3).  On remand, VA 
must take appropriate steps to verify the alleged stressors.

Further, a VA examination is required.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Service treatment records show a psychological evaluation in 
August 1968, on active duty, with a diagnosis of a personality 
disorder.  In light of the current diagnoses and competent lay 
evidence of psychiatric symptomatology since service, examination 
is needed to obtain a definitive diagnosis and a nexus opinion.

Finally, the Veteran indicates he continues to receive VA 
treatment, even if sporadic.  Updated VA treatment records should 
be obtained.

II.  Hepatitis

The Veteran alleges that he has been informed that he has 
hepatitis by a doctor, and he has consistently reported this in 
VA treatment records.  He notes an outbreak of hepatitis in his 
unit in Vietnam, and suspects he may have been infected at that 
time.

Although VA doctors appear to have accepted his competent report 
of hepatitis, several blood tests have been ordered.  It is 
unclear if these were actually completed, and if so, what the 
results were.  On remand, laboratory reports showing the results 
of such tests, if available, must be obtained.

Should such testing verify the presence of hepatitis, a VA 
examination would be required to determine any residuals thereof.

III.  Bilateral Hearing Loss

The Board notes that the Veteran was twice scheduled for a VA 
audiological examination to determine the etiology of his hearing 
loss.  The Veteran failed to report for both; he clearly stated 
in 2008 that he was unable to report due to having surgery, but 
he did not clearly offer a reason for his 2009 failure to report.  
He did state generally, however, that he had not reported to VA 
for treatment for a long period of time due to a work injury and 
related treatment and rehabilitation.  This is accepted as a 
proffer of good cause for the failure to report to the recent 
examination.  A final attempt will be made on remand to obtain a 
VA audiological examination; the Veteran is advised that a 
failure to report may have a negative impact on his claim.  
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from 
the VA medical center (VAMC) in Dallas, 
Texas, and all associated clinics, as well as 
any other VA facility identified by the 
Veteran or in the record.  Such development 
should insure that not only updated records 
are associated with the claims, but any gaps 
in prior requests (from 2006 forward) are 
filled.  Laboratory results must be included 
in any request.

2.  Obtain the Veteran's complete service 
personnel record.

3.  Take appropriate actions to refer the 
stressor allegations listed above to JSRRC, 
to verify the deaths of "Brown" and 
Zender/Zander/Xander.

4.  Schedule the Veteran for a VA psychiatric 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should be informed of the 
alleged stressor events, and if any alleged 
stressor event is verified, or if a stressor 
is conceded under 38 C.F.R. § 3.304(f)(3), 
that information should be included.  The 
examiner should identify all current 
psychiatric disabilities; the presence of 
PTSD must be specifically discussed.  The 
examiner should clearly identify the 
stressful event or events underlying any 
diagnosis of PTSD.  The examiner should opine 
as to whether it is at least as likely as not 
that in-service psychiatric treatment was the 
first manifestation of any current acquired 
psychiatric disability, or if any currently 
diagnosed condition was caused or aggravated 
by military service.  A full and complete 
rationale for all opinions expresses is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  IF, AND ONLY IF, obtained VA treatment 
records verify the presence of hepatitis 
antibodies or antigens, schedule the Veteran 
for an appropriate VA examination.  The 
claims folder must be reviewed in conjunction 
with the examination.  The examiner should 
state whether there has been a past hepatitis 
infection, and should identify the type, if 
possible.  The examiner, after discussing any 
potential risk factors, should opine as to 
whether it is at least as likely as not that 
any current or past infection was related to 
service.  The examiner should identify all 
current residuals of such infection, if any.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Schedule the Veteran for a VA 
audiological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should accomplish 
all required audiometric testing, and should 
opine as to whether it is at least as likely 
as not that any current hearing loss 
disability is caused or aggravated by 
service.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

7.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  VA should 
then readjudicate the claims on appeal.  If 
any of the benefits sought remain denied, VA 
should issue an appropriate SSOC and provide 
the veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



